ACCEPTED
                                                                                         01-15-00794-cv
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  10/19/2015 1:57:09 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                              NO. 01-15-00794-CV

                                                                      FILED IN
                                                               1st COURT OF APPEALS
                  IN THE COURT OF APPEALS                          HOUSTON, TEXAS
    FOR THE FIRST JUDICIAL DISTRICT OF TEXAS                  AT   HOUSTON
                                                               10/19/2015 1:57:09 PM
                                                               CHRISTOPHER A. PRINE
                                                                        Clerk

                               PENNY GALLIS,
                                 APPELLANT

                                       VS.

                         GEORGE PAPADOGIANNIS
                              RESPONDENT

                 On appeal from the 245th Judicial District Court
                 Harris County, Texas | Cause No. 2011- 30520

         PARTIES’ NOTIFICATION TO COURT OF MEDIATOR


      The parties have agreed that the following person will mediate this cause:

Mediator’s Name: Les Shireman

State Bar of Texas identification number: 24047791

Mailing address: 2930 Revere Street, Houston, TX 77098

Telephone number: (713) 520-0086

Fax number: (713) 520-6644



                         Respectfully submitted,

                         Janice L. Berg



                                          1
                         State Bar of Texas identification number: 24064888

                         Mailing address:     1314 Texas Avenue, Suite 1515,

                         Houston, TX 77002

                         Telephone number: (713) 993-9100

                         Fax number: (713) 225-0099

                         e-mail address: janice@janiceberglaw.com

                         Counsel for: Penny Gallis, Appellant


                                              /s/ Janice L. Berg
                                              Janice L. Berg
                                              Attorney for Appellant

                                              October 19, 2015
                                              Date

                              Certificate of Service

      I certify that a true copy of the above was served on each attorney of record
or party in accordance with the Texas Rules of Civil Procedure and the Texas
Rules of Appellate Procedure as follows on October 19, 2015:

      VIA EMAIL/E-SERVICE
      Daniel N. Gray
      Law Office of Daniel N. Gray
      2920 Virginia, Houston, Texas 77098
      Tel: (713) 521-2015 | Fax: (713) 630-0099
      Email: dgray53028@aol.com
      Attorney for Appellee, George Papadogiannis


                                      /s/ Janice L. Berg
                                      Janice L. Berg
                                      Attorney for Appellant, Penny Gallis

                                        2